DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/claim grouping, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021 titled “Remarks”.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 was before the first action on its merits of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180074490 A1, “APPARATUS AND METHOD FOR VEHICLE REMOTE .
	Regarding Claim 1, Park teaches “detecting an emergency situation; and in response to the detecting” ([0049] “When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone.” Here is the detection of the “emergency situation” of signal loss/quality below a threshold); and (in response to emergency situation) “and periodically transmitting a location of the vehicle to a remote monitoring center.”( [0047] “The communication signal strength detection unit 137 detects communication signal strength between the vehicle 100 and the vehicle remote control device 200. In an embodiment, the communication signal strength detection unit 137 may issue an emergency notification to the vehicle passenger, the remote chauffeur service driver, and the remote control platform when the communication signal strength between the vehicle 100 and the vehicle remote control device 200 is less than a predetermined level.” Here the “remote control platform” and/or “remote chauffer service driver” would be a “remote monitoring center” and later “[0052] “The communication module 210 receives the picture data of the front, the rear, and the sides of the vehicle, the location information, the path information, and the vehicle condition information transmitted from a linked vehicle, and transmits the vehicle control signal for remotely driving the vehicle to the linked vehicle 100.” Here is taught that the location information is sent to a remote center, while not explicitly stating periodically, for remote driving to be possible up to date location information is inherently needed, thus periodic transmission of the data is inherently taught);
	However Park fails to explicitly teach a “low power mode” which switches off a subset of components. Instead Park teaches, that in addition to the location data being sent, in response to detecting an emergency the vehicle should/can [0049] “When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone.” Here teaches that when signal is completely lost (a type of emergency) that the vehicle is driven to/stopped at the closest “safety zone”.
	Dudar et al teaches a an autonomous vehicle self-diagnosis system which includes teachings for in “detecting an emergency situation; and in response to the detecting,” [0015] “The impact sensors 120 are implemented via circuits, chips, or other electronic components, such as an accelerometer or proximity sensor, that can detect an impact involving the host vehicle 100. The impact may result from an impact with another vehicle (motorized or human-powered), a pedestrian, or an object such as a tree, road sign, fire hydrant, guard rail, embankment, etc., or anything else sufficient to cause damage to the host vehicle 100 or one or more subsystems 145 of the host vehicle 100. In response to detecting the impact, the impact sensor 120 may output an impact signal, which may indicate that the host vehicle 100 has been involved in an impact. The impact signal may further indicate the severity of the impact. For instance, a “high” impact signal may indicate a severe crash while a “low” impact signal may indicate a less severe crash (e.g., a “fender-bender”). The impact signal may be output to the processor 135 over the vehicle network 140.” Here teaches the detection of a crash/impact (BRI of “emergency” would naturally include crashes/collisions) and that in response to this crash a “limp-home” mode may be initiated if needed “[0008] As illustrated in FIG. 1, a host vehicle 100 includes a control system 105 in communication with a remote server 110 via a communication network 115. The control system 105 performs a self-diagnostic test following an impact involving the host vehicle 100. If the control system 105 fails the self-diagnostic test, which could mean that the control system 105 is unable to properly control certain autonomous vehicle operations, the control system 105 requests remote processing of one or more autonomous vehicle operations. In such instances, the remote server 110 may remotely process signals transmitted from the control system 105 and transmit control signals back to the control system 105 so that the autonomous vehicle operations can be controlled, at least to operate the host vehicle 100 in a limp-home mode.” And that in the limp-home mode a sub-section of components may be shutdown (i.e. low-power mode) in [0009] “The limp-home mode may refer to a mode where a set of autonomous vehicle operations can be executed to autonomously control the host vehicle 100 to move the host vehicle 100 out of the roadway, to a service center, or both, after an accident. The limp-home mode may further define certain autonomous vehicle operations that are not available, even if the subsystems associated with those operations are working properly.” Here the final sentence teaches that even if they could function certain operations (inherently teachings components/modules) are disabled/shutdown. 
	Brudar however teaches that the sending of location data to a remote monitoring center occurs if the “limp-home” mode doesn’t work; i.e. Brudar teaches either the sending of location data or the shutting down of a subset of components, not both.
	The claim would have been obvious because the technique for improving a particular class of devices (methods or products) was part of the ordinary capabilities of one skilled in the art, in view of the teaching of the technique for improvement in other situations. It would have been obvious to one of ordinary skill in the art to implement the “limp-home mode” in response to a failed diagnostic (as taught in brudar) as an additional response to the emergencies detected in Park. More specifically by implementing the diagnostic/“limp-home” mode of Brudar after reaching the “safety zone” described in Park.  The resulting modified Park would result in an invention that reads on all aspects of applicant’s claim 1.
	Regarding Claim 2, Modified Park teaches “The method of claim 1, wherein the emergency situation comprises an abnormal sensor operation, an abnormal electronic control unit (ECU) operation, an abnormal network operation, a communication failure, a failure of a planning module, a failure of a car control module, a failure of a localization module, or a failure (Park [0048] “The remote driving unit 151 of the remote driving module 150 inputs the vehicle control signal received from the control device to the ECU for driving remotely when the signal strength is higher than the predetermined level in communicating with the remote control device 200.” Here is the monitoring of signal strength for an emergency “communication failure”).
	Regarding Claim 3, Modified Park teaches “The method of claim 1, wherein the subset of vehicular components comprises non-essential sensors and non-emergency subsystems.”(     Dudar [0009] “The limp-home mode may refer to a mode where a set of autonomous vehicle operations can be executed to autonomously control the host vehicle 100 to move the host vehicle 100 out of the roadway, to a service center, or both, after an accident. The limp-home mode may further define certain autonomous vehicle operations that are not available, even if the subsystems associated with those operations are working properly.” Here the disabling of certain functions inherently teaches that there are non-emergency subsystems which are shutdown in case of emergency.
	Regarding Claim 4, Modifed Park teaches “The method of claim 1, further comprising: stopping the vehicle due to the emergency situation ;”(Park “[0049] When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone.” Here is the stopping in response to an emergency (signal loss));” shutting down and restarting another subset of vehicular components; and performing a status check on at least one of the another subset of vehicular components.”( Dudar [0022] The processor 135 may be further programmed to determine whether other autonomous vehicle subsystems 145, associated with operating the host vehicle 100 in the limp-home mode, remain operational after receiving the impact signal. For instance, the processor 135 may determine whether one or more of the fuel pump, the fuel rail, the ignition coils, the battery, the starter motor, the fuel injectors, the spark plugs, the heated exhaust gas oxygen (HEGO) sensors, the gear shifter, the navigation sensors, the restraint control module, the actuators for accelerating, braking, and steering the vehicle, etc., are working properly. Assuming that at least a certain subset of those or possibly other autonomous vehicle operations are functional despite the impact, the processor 135 may determine that the host vehicle 100 can operate in the limp-home mode. In some instances, the processor 135 may determine that the host vehicle 100 can operate in the limp-home mode even if certain subsystems 145 such as an exhaust gas recirculation (EGR) system, a catalytic converter, the evaporative emissions system (EVAP), etc., are not working properly following the impact. Moreover, certain issues, such as a vacuum leak, may not prevent the host vehicle 100 from operating in the limp-home mode. Such failed subsystems 145 may not prevent the host vehicle 100 from operating the limp-home mode since the host vehicle 100 will only travel at a low speed, a short distance, or both. [0023] The processor 135 may be programmed to take additional precautions prior to allowing the host vehicle 100 to operate in the limp home mode even though certain subsystems 145 appear to be working properly. For instance, the processor 135 may be programmed to require the engine to run for a few minutes before permitting a shift out of “park” to confirm that the engine can operate without significant issues. After confirming that the engine can operate, the processor 135 may be programmed to allow the host vehicle 100 to shift out of “park” by, e.g., outputting a control signal to an autonomous mode controller, a transmission control unit, etc. The processor 135 may be further programmed to observe the vehicle speed and direction, and compare the vehicle speed and direction to data received from an on-board navigation system. The processor 135 may use such information to determine whether the host vehicle 100 is properly operating in the limp-home mode. If not, the processor 135 may be programmed to abandon the limp-home mode, local processing of the autonomous vehicle operations, or both. Other precautions include the processor 135 outputting control signals to turn on the hazard lights, communicate that the host vehicle 100 is operating in the limp-home mode via vehicle-to-vehicle communication, or both. Further, the processor 135 may output a signal to the restraint control module (RCM) instructing the restraint control module to keep the fuel lines open despite the impact.” Here Dudar teaches that another set of subcomponents (i.e. the navigation critical components) are checked for if they are functional and this can/does include restarting of those components if they are disabled/shutdown (“Further, the processor 135 may output a signal to the restraint control module (RCM) instructing the restraint control module to keep the fuel lines open despite the impact”) such as the fuel lines being disabled in an emergency event are reopened (enabled) for limp-home mode, depending on the status check; further the preventing of “shifting from park” unit after confirming the engine works acceptably inherently teaches that this check occurs after the vehicle is stopped by its very nature (i.e. “stopping a vehicle in an emergency situation”))
	Regarding Claim 7, Modified Park teaches “The method of claim 4, further comprising: selectively restarting the operation of the vehicle based on a result of the status check.”(Dudar [0023] The processor 135 may be programmed to take additional precautions prior to allowing the host vehicle 100 to operate in the limp home mode even though certain subsystems 145 appear to be working properly. For instance, the processor 135 may be programmed to require the engine to run for a few minutes before permitting a shift out of “park” to confirm that the engine can operate without significant issues. After confirming that the engine can operate, the processor 135 may be programmed to allow the host vehicle 100 to shift out of “park” by, e.g., outputting a control signal to an autonomous mode controller, a transmission control unit, etc. The processor 135 may be further programmed to observe the vehicle speed and direction, and compare the vehicle speed and direction to data received from an on-board navigation system. The processor 135 may use such information to determine whether the host vehicle 100 is properly operating in the limp-home mode. If not, the processor 135 may be programmed to abandon the limp-home mode, local processing of the autonomous vehicle operations, or both. Other precautions include the processor 135 outputting control signals to turn on the hazard lights, communicate that the host vehicle 100 is operating in the limp-home mode via vehicle-to-vehicle communication, or both. Further, the processor 135 may output a signal to the restraint control module (RCM) instructing the restraint control module to keep the fuel lines open despite the impact.” Here Dudar teaches that another set of subcomponents (i.e. the navigation critical components) are checked for if they are functional and this can/does include restarting of those components if they are disabled/shutdown (“Further, the processor 135 may output a signal to the restraint control module (RCM) instructing the restraint control module to keep the fuel lines open despite the impact”) such as the fuel lines being disabled in an emergency event are reopened (restarted) for limp-home mode, depending on the status check; further the preventing of “shifting from park” unit after confirming the engine works acceptably inherently teaches that this check occurs after the vehicle is stopped by its very nature (i.e. “stopping a vehicle in an emergency situation”) again as taught in Dudar [0009] “The limp-home mode may further define certain autonomous vehicle operations that are not available, even if the subsystems associated with those operations are working properly. Further, the limp-home mode may impose limits on certain autonomous vehicle operations.” Some operations are disabled (i.e. not restarted/disabled) in response to an emergency signal, thus the restarting of components is “selective”)
	Regarding Claims 13-16 and 19, These claims are identical to claims 1-4 and 7 in terms of their internal elements and their dependencies to their respective independent claims, varying only in that they are drawn to a non-transitory computer readable medium containing instructions instead of a method. As Park and Dudar are both computer/processor implemented (Park [0035] “Referring to FIG. 2, the remotely controlled vehicle 100 may comprise a sensor 110, a communication module 130, and a remote driving module 150. The term ‘module,’ as used herein, should be interpreted to include software, hardware, or a combination thereof, depending on the context in which the term is used. For example, the software may be machine language, firmware, embedded code, and application software. As another example, the hardware may be a circuit, a processor, a computer, an integrated circuit, an integrated circuit core, a sensor, a MEMS (Micro-Electro-Mechanical System), a passive device, or a combination thereof.”, Dudar Abstract: “ A vehicle system includes a processor programmed to perform a self-diagnostic test, of the processor, in response to receiving an impact signal. The impact signal represents an impact involving a host vehicle. The processor is further programmed to request remote processing of at least one autonomous vehicle operation in response to the processor failing the self-diagnostic test.”) they are both equally applicable to a non-transitory computer readable medium containing instructions as they are a method. Thus the grounds of rejection for claims 13-16 and 19 are identical to their respective corresponding claim in claims 1-4 and 7.
	Regarding Claim 20, Modified Park teaches “The non-transitory computer-readable storage medium of claim 13, wherein the location of the vehicle comprises at least one of Global Positioning System (GPS) coordinates, a location relative to mile markers, or a location relative to known Wi-Fi transmitters.” ([0033] “At block 330, the control system 105 outputs control signals to control various vehicle subsystems 145 in the limp-home mode. That is, the processor 135 outputs control signals to initiate various autonomous vehicle operations associated with operating the host vehicle 100 in the limp-home mode. The control signals may include control signals to operate the steering, acceleration, and braking of the host vehicle 100 in accordance with, e.g., signals received from sensors such as lidar sensor, a radar sensor, a camera, or an ultrasonic sensor. The control signals may also be generated and output in accordance with a navigation system, such as a global positioning system (GPS), that can determine the present location of the host vehicle 100, the destination of the host vehicle 100, and a route from the present location to the destination.” Here teaches that part of the limp home mode is determined on/uses GPS signals to determine the present location of the vehicle, thus the logic naturally flows that the “position information” sent to the remote center used for the chauffer service of Park would include the GPS signal data of the vehicle )
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Park as applied to claim 4  and 16 above, and further in view of US 20200031362 A1 , “DRIVING CONTROL APPARATUS AND METHOD FOR VEHICLE”, Lee et al.
	Regarding Claim 5, while modified Park does teach the autonomous control of the vehicle and stopping  it in response to an emergency event, Lee doesn’t explicitly teach that this stopping is specifically stopping within the same lane. Instead only that the autonomous control is to a “safety zone”. Park [0049] “If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone.”
	Lee et al teaches an autonomous vehicle monitoring system which includes teaching the detection of an “emergency event” and stopping the vehicle in response to such an event. Lee et al abstract “A driving control apparatus for a vehicle includes: one or more external sensors, one or more vehicle sensors, a steering device, an acceleration/deceleration device, an output device, a communication circuit, and a control circuit. The control circuit detects a failure associated with autonomous driving while the vehicle performs the autonomous driving, outputs the warning signal for a transfer of control of the vehicle by using the output device for a first time interval, when the failure is detected, controls the acceleration/deceleration device for a second time interval after the first time interval to reduce a travel speed of the vehicle to a target speed, and controls the steering device and the acceleration/deceleration device after the second time interval to maintain a travel lane of the vehicle with the travel speed lower than the target speed.” Further Lee teaches that when the failure is of the “second category” which in the context of Lee is critical failures (those which would affect navigation) the vehicle comes to a complete stop [0014]” According to another form, the control circuit may control the acceleration/deceleration device for a second time interval to reduce the travel speed of the vehicle to the target speed, when the failure is included in a first category. The control circuit may control the acceleration/deceleration device for the second time interval to stop the vehicle, when the failure is included in a second category.” Here teaches that the second interval of time may include completely stopping the vehicle within the same lane. Further Lee et al teaches the notification to a remote center of an emergency event, [0051] “The communication circuit 260 may be in communication with an external device. For example, the communication circuit 260 may notify a call center of an emergency situation.”
	The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. Specifically by substituting the “safety zone” of Park to instead use the interval stopping of Lee et al. Thus the combined further modified Park would teach a vehicle that stops within the same lane, in response to detecting an emergency. The resulting invention/function would be predictable to one of ordinary skill in the art given that both functions are to bring the vehicle to a safe 
	Regarding Claim 17, claim 17 is a non-transitory medium containing the instructions of the method of claim 5, both claims have the same internal elements and dependencies to their respective independent claims (with all inherited elements also being identical) thus the grounds of rejection for claim 17 is identical to claim 5.
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Park as applied to claim 4  and 16 above, and further in view of US 20180050704 A1 , “AUTONOMOUS VEHICLE DIAGNOSTIC SYSTEM”, Tascione et al.
	Regarding Claim 6, while modified Park does teach the autonomous control of the vehicle and stopping  it in response to an emergency event, Lee doesn’t explicitly teach that this stopping is specifically is the finding of an emergency lane and pulling over to it. Instead only that the autonomous control is to a “safety zone”. Park [0049] “If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone.” What constitutes a “safety zone” is never explicitly defined. Thus leading to a generalized definition/plain meaning definition of an area that is safe (i.e. won’t cause/be involved in a crash).
	Tascione et al teaches an autonomous vehicle diagnostic system which includes running in a degraded mode after detecting an emergency event, “[0038] As another example, the diagnostic data 109 can indicate a failure of a photodetector, a laser failure, a camera failure, debris on a camera lens, a camera component failure (e.g., aperture, light sensitivity response, zoom component, etc.), radar or radar component failure, sonar or sonar component failure, diminished or degraded capability of any of the sensor systems 102 or components thereof, strained or degraded performance by the AV control system 120, overheating of the AV control system 120, processor core failures, cooling fan faults or failures (e.g., for air cooled systems), cooling pump faults or failures (e.g., for liquid cooled systems), air compressor, evaporator, or condenser failures, and the like. Still further, the diagnostic data 109 from the operational components 155 of the vehicle 100, or the ECU(s) 180, can indicate any fault conditions with the vehicle's power unit and chassis control systems—from minor bulb or sensor failures, wheel misalignment, or fuel/power consumption information, to relatively major hydraulic fluid leaks, tire failures, or broken components. Thus, the diagnostic data 109 can be received by the diagnostic system 160 from any number of AV systems.” And pulling over to the side of the road (i.e finding the emergency land/shoulder and driving to it) in the case of such an event. [0039] “When a particular fault condition is identified, the diagnostic system 160 can initiate a safety protocol for that particular fault condition. Such safety protocols can cause the diagnostic system 160 to attempt to resolve the fault condition, mitigate the fault condition, log the fault condition for a future servicing process, cause the AV control system 120 to pull over the vehicle 100, drive to a home location, and/or initiate a handover process to a human driver.”
	The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. Specifically by substituting the “safety zone” of Park to use pulling over of the vehicle as taught by Tascione. Thus the combined further modified Park would teach a vehicle that stops within the same lane, in response to detecting an emergency. The resulting invention/function would be 
	Regarding Claim 18, claim 18 is a non-transitory medium containing the instructions of the method of claim 6, both claims have the same internal elements and dependencies to their respective independent claims (with all inherited elements also being identical) thus the grounds of rejection for claim 18 is identical to claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “METHOD AND DEVICE FOR AUTOMATICALLY STOPPING A MOTOR VEHICLE THAT IS AT LEAST INTERMITTENTLY AUTOMATICALLY GUIDED ON A ROUTE”, US 20170341575 A1, Hauler; “AUTONOMOUS VEHICLE WITH INDEPENDENT AUXILIARY CONTROL UNITS”, US 20170090476 A1, Letwin et al; “VEHICLE TRAVEL CONTROLLER”, JP2015074322, Takizawa Makoto; “System And Method For Multi-modal Control Of An Autonomous Vehicle”, US 7499804 B2, Svendsen et al; “AUTONOMOUS VEHICLE WORKLOAD ALLOCATION”, US 20180024552 A1, She; “METHOD FOR THE SELF-CHECK OF DRIVING FUNCTIONS OF AN AUTONOMOUS OR SEMI-AUTONOMOUS VEHICLE”, US 20190001989 A1, Schoenfeld et al; “CONTROLLING THE OPERATION OF A VEHICLE”, US 20190171205 A1, Kudanowski; “SYSTEMS AND METHODS FOR HANDLING A VEHICLE ECU MALFUNCTION”, US 20190337526 A1, Rave et al; “METHOD OF REQUESTING A STOP IN A SAFE ZONE BY SIMULATING A MOTOR VEHICLE MALFUNCTION”, WO 2020058375 A1, Boyer et al; “ELECTRONIC CONTROL DEVICE, VEHICLE .
	Hauler teaches a vehicle control system which includes the finding/pulling over into an emergency lane when automatic guidance is no longer possible (i.e. an emergency occurs).
	Letwin teaches a vehicle control system which includes teachings for stopping the vehicle within the same lane and/or pulling over the vehicle when “safety critical” situations occur (i.e. emergency situations)
	Takizawa Makoto is a vehicle control system which includes teachings for a failsafe/retreat mode when sensor sensor diagnosis results in an abnormal performance/readings (i.e. possible sensor failure/emergency condition) which includes the liminting of power of components (i.e. setting a low power mode). 
 	Svendsen et al teaches a vehicle control system which includes teachings for an emergency stop/stopping the vehicle when an emergency is detected and also the selective shutdown of components based on the scenario, (Svendsen while teaching autonomous cars on roads, also deals with tractors and other applications/vehicle outside of road vehicles, thus the “selective shutdown” of components is more of a BRI reading of components/what would be included than what is disclosed/intended by the applicant)
	She teaches a vehicle control system that includes the arbitration/prioritizing of power to different components over other vehicle components (teaching the critical versus noncritical sensors/components) of a vehicle aswell as teaching of a low-power mode/priotizing of subsets of components over others.

	Kudanowski teaches a vehicle control system which includes teachings for pulling over of the vehicle/ a low power mode/limp home mode when an emergency is detected.
	Rave et al teaches a vehicle control system which includes the shutdown of components/ teachings for low power mode in case of an emergency, includes the transmission of information to remote source in the case of such an emergency, and the selective restarting/non-restaring of subcomponents. However Rave et al deals more with hacking/malicious activity against the ECU’s of the car more than sensor/navigation failure, thus reading more on the BRI of “emergency”.
	Boyer et al teaches a vehicle control system which includes good teachings for the limiting/shutting down of components (low power mode) in the case of an emergency (specifically engine failure/shutdown)
	Hiruma teaches a vehicle control system which includes the pulling aside/braking of the vehicle in case of an emergency, making of emergency call to the police (inherently and/or rendering obvious the transmission of location data to a remote monitoring center), and determining then if the vehicle is movable after the emergency (status checking) and moving to a safe location if possible (restarting based on status check).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661